14-437
         Singh v. Lynch
                                                                                       BIA
                                                                               A098 479 800
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 18th day of Sepember, two thousand fifteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       RANJIT SINGH,
14                Petitioner,
15
16                        v.                                    14-437
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Genet Getachew, Brooklyn, NY.
24
25       FOR RESPONDENT:               Joyce R. Branda, Acting Assistant
26                                     Attorney General; Jennifer Williams,
27                                     Senior Litigation Counsel; Lance L.
28                                     Jolley, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ranjit Singh, a native and citizen of India,

 6   seeks review of a January 22, 2014, decision of the BIA

 7   denying his motion to reopen proceedings.     In re Ranjit

 8   Singh, No. A098 479 800 (B.I.A. Jan. 22, 2014).     We assume

 9   the parties’ familiarity with the underlying facts and

10   procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”     See Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).     An alien seeking to

16   reopen proceedings must move to reopen no later than ninety

17   days after the date on which the final administrative

18   decision was rendered.     See 8 U.S.C. § 1229a(c)(7)(A), (C);

19   8 C.F.R. § 1003.2(c)(2).

20       Singh moved to reopen more than 120 days after his

21   order of removal became administratively final.    While a

22   motion to reopen proceedings to apply for asylum is exempt

23   from the filing deadline if it is based on changed

                                     2
 1   conditions arising in the country to which removal was

 2   ordered, 8 U.S.C. § 1229a(c)(7)(C)(ii), Singh expressly

 3   states that he is not applying for asylum.    Further, he does

 4   not argue that he is eligible for any other exception to the

 5   filing deadline.    See 8 U.S.C. § 1229a(c)(7)(C); Matter of

 6   Yauri, 25 I. & N. Dec. 103, 105 (B.I.A. 2009)(noting that

 7   the 90-day filing deadline applies to “a motion to reopen in

 8   any case previously the subject of a final order of the

 9   Board,” unless the movant is applying for asylum and can

10   show materially changed country conditions (emphasis

11   added)).    Accordingly, the BIA did not abuse its discretion

12   in denying Singh’s motion as untimely.

13       For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, any stay of removal

15   that the Court previously granted in this petition is VACATED,

16   and any pending motion for a stay of removal in this petition

17   is DISMISSED as moot.    Any pending request for oral argument

18   in this petition is DENIED in accordance with Federal Rule of

19   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

20   34.1(b).

21                                FOR THE COURT:
22                                Catherine O’Hagan Wolfe, Clerk
23




                                     3